Citation Nr: 0902273	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 3, 2004 to October 1, 2004, and from January 13, 
2005 to November 25, 2005.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which, in part, denied the veteran's 
claim of entitlement to service connection for L5-S1 
herniated disc with radiculopathy.  The veteran disagreed 
with the RO's decision and perfected this appeal.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Nashville RO in November 2008.   A transcript of the hearing 
has been associated with the veteran's VA claims folder.

Issues not on appeal

The above-referenced June 2006 rating decision also denied 
the veteran's claims of entitlement to service connection for 
bilateral knee arthralgia and left ankle arthralgia.  The 
veteran perfected an appeal as to both of these issues, but 
subsequently withdrew these claims.  See the veteran's 
November 5, 2008 Statement in Support of Claim.  Accordingly, 
the veteran's bilateral knee and ankle  claims are no longer 
before the Board and will be discussed no further. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's current low back disability is related to his 
military service.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the veteran's low back disability was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
service connection claim in November 2005.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letter in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated June 30, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has a low 
back disability, which was evidenced by a February 2006 MRI 
evaluation [indicating disc herniation at L5-S1], and 
confirmed in the June 2006 VA examination findings.  See the 
February 16, 2006 MRI report, taken at the F.L.M.C.; see also 
the June 17, 2006 VA examiner's report, page 8 [diagnosing 
L5-S1 HNP with radiculopathy].  Hickson element (1) is 
therefore satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, there is no evidence of record 
indicating low back disease.  The veteran's November 2005 
separation examination records were pertinently negative with 
respect to any disease affecting his back.  See the veteran's 
November 9, 2005 Report of Medical Assessment.  Additionally, 
the veteran's service treatment records from his periods of 
active duty are negative for the presence of back disease.  
Accordingly, an in-service low back disease is not 
demonstrated.  

With respect to in-service injury, the veteran claims he hurt 
his back when carrying individual body armor backpacks while 
serving in Iraq in September 2005.          See the November 
2008 hearing transcript, page 3.  The veteran's service 
treatment records indicate that the veteran experienced an 
episode of "mechanical low back pain secondary to a lumbar 
strain" while serving in Iraq.  See the November 9, 2005 
Statement of Medical Examination and Duty Status.  
Additionally, the veteran indicated on his final in-service 
medical assessment that his lower back was worse than it was 
at previous physical examinations.  See the veteran's 
November 9, 2005 Report of Medical Assessment.  Finally, on a 
post-deployment questionnaire, the veteran indicated that he 
had back pain during and after his deployment.  See the 
veteran's November 9, 2005 Post-deployment Form 2796.  
Accordingly, Hickson element (2), medical evidence of in-
service injury, is also satisfied.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's current low back disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The record contains no medical opinion linking the veteran's 
current low back disability with his in-service back injury.  
However, after reviewing the file, the Board believes that 
service connection may be granted based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

It is clear that the veteran complained of back pain in 
service.  Moreover, the veteran made no delay in filing a 
claim for service connection based on his back pain.  He 
filed his original claim for a low back condition in November 
2005, during his last month on active duty.  Just as a 
veteran's delay in asserting a claim can work to his 
disadvantage, the Board believes that the veteran's immediate 
filing of a claim lends support to his claim.  

Further, as mentioned above, the veteran was administered an 
MRI just three months following his separation from service, 
which revealed "fairly broad-based right paracentral/lateral 
recess disc herniation at L5-S1 with disc material extending 
6-7 mm posterior and inferior to the expected margin of the 
disc at this level."      See the February 16, 2006 MRI 
report, taken at the F.L.M.C.  A June 2006 VA examination 
report confirmed this diagnosis, and additionally identified 
radiculopathy associated with the veteran's herniated disc.  
See the June 2006 VA examiner's report, page 8.  As no 
opinion on etiology was solicited, no such opinion was 
offered.

The record indicates that the veteran received continuous 
treatment for his low back disability at the Knoxville VA 
outpatient clinic.  See, e.g., VA treatment records dated 
October 17, 2006 and July 6, 2007; see also the November 2008 
hearing transcript, page 4.  Finally, in October 2007 the 
veteran underwent back surgery to remove a large disk 
fragment at L5-S1.  See the veteran's October 25, 2007 VA 
treatment record.  The veteran has testified that his back 
still hurts, and still has numbness in his legs.  See the 
November 2008 hearing transcript, pages 4 and 5.   

Crucially, there is no evidence of record which suggests that 
the veteran's low back disability was caused by anything 
other than military service.  There is no report or record of 
any intervening injury between service discharge in November 
2005 and the first post-service medical evidence of back 
disability in February 2006.  It is undisputed that the 
veteran had a number of low back complaints and diagnoses 
during the three year period since he separated from military 
service.  Moreover, the undersigned found the veteran's 
testimony regarding his in-service injury and continuity of 
symptomatology since service discharge to be credible.  

Based on the above-cited evidence, the Board has no reason to 
doubt the veteran's assertions that he has experienced 
chronic back pain on a daily or nearly daily basis since 
leaving military service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Continuity of symptomatology is therefore 
established.  Element (3), and therefore all elements, has 
been satisfied.  The benefit sought on appeal is accordingly 
allowed.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


